ITEMID: 001-66924
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF VATAN v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection allowed (lack of victim status);Inadmissible
JUDGES: Georg Ress
TEXT: 8. On 29 April 1994 Vatan was registered as a political party with the Ministry of Justice of the Russian Federation.
9. According to Vatan’s constitutional charter, it was founded “to support the renascence of the Tartar nation, to enhance the latter’s political activity and to protect Tartars’ political, socio-economic and cultural rights”. The name “Tartar” applies to the peoples of Turkic origin who speak a language which belongs to the Ural-Altaic language family. Four-fifths of the Tartars (about 5.5 million people) live in the Russian Federation: the majority live in the Republic of Tatarstan and the Republic of Bashkortostan, and the rest are dispersed across the Ural Mountains and in the Volga region. The Tartars are Muslims.
10. On 12 August 1994 the Simbirsk (Ulyanovsk) Regional Organisation of the People’s Democratic Party Vatan (“the Regional Organisation”) was registered with the Ulyanovsk Regional Department of Justice. Vatan claims that this was a branch of its party.
11. On 12 October 1997 the Regional Organisation made an appeal (“the appeal”) to the “peoples of the Volga region, to all oppressed peoples of the empire, to the Ulyanovsk Regional and City authorities, to historians, students of local lore, archaeologists and scientists”, entitled “Prevention and cancellation of the forthcoming witches’ Sabbath arranged by reactionary forces – ‘the war party’- the so-called ‘350th anniversary of the founding of the town of Simbirsk’ which is in fact an approximate date of the colonisation of Shekhry Sember”.
12. The appeal contained, inter alia, the following statements:
“To the indigenous population of the Volga Region: tartars, chuvash, erzya, moksha, mari, bashkir.
1. Never allow desecration or mockery of the memory of your ancestors; do not allow the reactionary Nazi forces to celebrate the date of colonisation of Sember. Shekhry Sember is a thousand-year-old town of your glorious ancestors. In the town centre, on Simbirskaya Hill and in the outskirts lie their graves – do not allow them to be defiled. Be prepared for the anniversary of the colonisation of Shekhry Sember. On the ancestors’ Memorial Day, 31 May 1998 at 9 a.m., all come out to our sacred Sember Hill – to the ancestors’ graves – between the Memorial and Lenin square. A trip to the ancestors’ graves and the ruins of the Shekhry Kalman will also be on offer and everyone who wishes will have an opportunity to turn to Islam. Let us stand up for the honour and dignity of our peoples. Let us celebrate the 1350th Anniversary of Shekhry Sember in a dignified manner, inshallah. Strive for decolonisation of the peoples who are prisoners of Moscow-Shaitan Kala, the Russian empire.
2. Who knows how much loss, humiliation, suffering, deprivation and sacrifice our peoples have endured: racial discrimination, employment discrimination, the ban on education in our native language, forced service in the occupiers’ army?
3. Strive for legitimisation of indigenous languages. Strive for the holding of fair municipal elections on the basis of national communities. Strive for education for every child in the national language from primary level to higher education. Strive for satellite channels broadcasting from Kazan, Ufa, Cheboksary, Saransk, Yoshkar-Ola, Tashkent, Bishkek, Alma-Aty, Ankara, Istanbul, Teheran, Riyadh and Mecca.
4. Indigenous peoples idel-uras-seber-krym iort, and in particular semberile and even American Indians – you are the heirs of the great Islamic culture. Come back to Islam. There will be more than a thousand million of us.
To the Ulyanovsk Regional administration, to Mr Goryachev and Mr Marusin personally, to historians, students of local lore, archaeologists and scientists of the region:
1. Mr Goryachev, Mr Marusin and their subordinates,
Do not fall under the influence of pseudo-historians, the “war party” from Moscow, the local liberal democratic party, pseudo-scientists and Nazis. Stop the witches’ Sabbath in celebration of the 350th anniversary of the colonisation of Simbirsk. Even the colonisation date is intentionally confusing. The real colonisation date is the end of May 1666 - 1999 is a good round figure of colonisation, i.e. 333 years. Do not stir up the Russian population against the indigenous peoples of the Volga Region – you will not succeed. God be with us, inshallah.
2. Mr Goryachev, Mr Marusin and local governors,
Stop wasting our regional budget on the creation of monuments to an apostate and traitor of his peoples, the converted Christian Tartar Bogdan Khitrovo ..., in accordance with the directions of the “war party” in Moscow. The money saved on the witches’ Sabbath should be invested in founding a Volga peoples’ University and introducing TV broadcasting in the local languages. Bring back education in the national language for every child.
3. On the sacred Sember Hill between the Memorial and Lenin Square, on the burial place of our sacred ancestors, restore the remembrance tombstone destroyed by your administration ... Restore or allow to be restored the main temple Shekhry Sember on Sember Hill.
4. Mr Goryachev, have the courage to apologise on behalf of all your predecessors to the peoples of the Region for the centuries of humiliation, suffering, deprivation and sacrifices, since you are their successor. Someone must put an end to it.
5. ... There is no point in hiding, and it is common knowledge that there are only 10 million Russians, with the remaining 130 million being Russian speakers who do not remember their ancestors and historical-ethnic origin. Deprivation of historical and ethnic roots, of memory and the motherland is the sad result of the violence imposed in order to create a mono-ethnic and monolingual empire.
We, the peoples of the Volga region, were, are, and always will be, inshallah.
Given his 30 years of experience in the national liberation movement, his courage, his knowledge of the region and his understanding of people, the Ulyanovsk Regional Branch of Vatan empowers Iskhan Nailbek Mikey to be at the head of the national liberation fight and to form a brigade of trustworthy, courageous, consecrated and resistant people.
Let us shorten the arms of the “war party” in Moscow! Free the empire’s peoples! Decolonise Russia! Bring Islamic education in the national language to all children! These are the common slogans of all peoples - prisoners of Moscow.”
13. On 19 May 1998 the Regional Organisation asked the mayor of Ulyanovsk to authorise a ceremony dedicated to the 1350th anniversary of the founding of Sember. On 22 May 1998 the mayor gave permission for the ceremony to be held in places of worship belonging to religious organisations and in cemeteries.
14. On 31 May 1998 the Regional Organisation held a memorial ceremony in the city centre, where, according to Vatan, an ancient Muslim cemetery was formerly located.
15. On 3 June 1998 the prosecutor of the Ulyanovsk Region applied to the Ulyanovsk Regional Court to have the Regional Organisation’s activities suspended on the ground that it had called for violence, contrary to the federal legislation and the Constitution.
16. On 13 July 1998 the Ulyanovsk Regional Court examined the prosecutor’s claim.
17. Firstly, the court considered various statements made by the Regional Organisation in the light of their conformity with the Constitution, in particular, the appeal of 12 October 1997 and noted that the Regional Organisation:
- referred to the State institutions responsible for the public celebration of the 350th anniversary of Simbirsk as “Nazis”;
- called for “decolonisation of the peoples who are prisoners of Moscow–Shaitan Kala, the Russian empire”;
- referred to the Russian Federation as “the enemy of humankind”;
- referred to Russian citizens as “Russian speakers who do not remember their ancestors and historical-ethnic origin”;
- urged the authorities “to stop the witches’ Sabbath in celebration of the 350th anniversary of the colonisation of Simbirsk” and “to stop wasting [the] regional budget”;
- empowered the Regional Organisation’s secretary, Mr Mikeyev, “to be at the head of the national liberation fight and to form a brigade of trustworthy, courageous, consecrated and resistant people”.
18. The court also found that the Regional Organisation had called for recognition of the independence of the Republic of Chechnya and for a return by the peoples of the Volga region to Islam (conference minutes of 26 May 1996), and that it had called on the Sember peoples to join the Tartar Muslims in their national liberation fight (minutes of the Regional Organisation General Meeting of 12 October 1997). A reference was also made to the Annual Report of the Regional Organisation’s activities, where the court found calls to “decolonise Russia”, to form military forces “on the basis of religious confessions” and to “abolish the neo-imperialistic emblem depicting crosses and passports which gave no indication of ethnic origin”.
19. The court held that all of the above statements were incompatible with the Constitution. The court stated, inter alia, the following:
“...the Ulyanovsk Regional Organisation of the People’s Democratic Party Vatan openly calls for violation of the integrity of Russia, for violent alteration of the foundations of constitutional governance and for the creation of an Islamic State in the Volga Region. The Regional Organisation proclaims the idea of a national liberation fight and calls for the formation of a brigade of trustworthy, courageous and resistant people. The activities and opinions of the Regional Organisation’s leaders and members are of an extreme nationalist nature, inciting people to national and religious discord and denigrating the Russian speaking population and non-adherents of Islam.”
20. Secondly, the court found that the memorial ceremony of 31 May 1998 held by the Regional Organisation in the centre of Ulyanovsk was in breach of the mayor’s permit.
21. The court concluded that the activities of the Regional Organisation did not correspond to the purposes declared in its Charter and violated Section 16 of the Federal Law on Public Associations, which prohibits the establishment and activities of public associations whose aims and actions are directed at the violent alteration of the foundations of constitutional governance, violation of the integrity of the Russian Federation and the undermining of state security, the forming of armed units and incitement to social, racial, national and religious strife. The court allowed the prosecutor’s appeal and suspended the Regional Organisation’s activities for 6 months.
22. Ipso jure, the Regional Organisation was prohibited from holding meetings, demonstrations and other public actions, taking part in elections and disposing of its bank accounts other than for the payment of expenses incurred in the course of normal activities, payment of labour contracts, damages and fines.
23. The Regional Organisation challenged the judgment of 13 July 1998 before the Supreme Court of Russia, contending that the Ulyanovsk Regional Court had misinterpreted the meaning of the appeal, which reflected the Tartars’ history and that there had been no incitement to national or religious strife or anything which might insult the dignity of Russians. The Regional Organisation insisted that the ceremony of 31 May 1998 had been held at the site of the ancient Muslim cemetery.
24. On 3 September 1998 the Supreme Court upheld the first instance judgment. An application for supervisory review was dismissed by the same court on 13 October 1998.
25. On 12 January 2000 the Ulyanovsk Regional Court allowed a claim by the Department of Justice of the Ulyanovsk Regional Administration to dissolve the Regional Organisation on account of its failure to bring its Charter in compliance with new legislation. This decision has not been appealed against.
26. The relevant provisions of Vatan’s constitutional charter read as follows:
“The Charter of the People’s Democratic Party Vatan ...
1.1 The People’s Democratic Party Vatan is a political party ...
1.2 Vatan carries out its activities on the territory of the Russian Federation, where regional organisations are created (Omsk, Ulyanovsk, Nizhniy Novgorod Regions, Moscow, the Republics of Bashkortostan and Mordovia and the Chuvash Republic) ...
1.5 The seat of Vatan’s headquarters, the Central Co-ordination Board, is in Moscow.
...
3.4 All party organisations shall be autonomous in taking decisions concerning local matters in so far as these do not conflict with the party’s Charter or its Programme.
...
4.1 Vatan has been set up for the protection of citizens of Tartar origin, citizens of other origin and of their political, economic, social and cultural rights and freedoms, in order to promote their active participation in the governing of the state and social affairs.
4.2 To achieve its goals Vatan shall pursue the following objectives:
- participating as prescribed by law in the state legislative and executive bodies, by nominating its candidates to express the political will of its members;
- promoting the creation of ethnic districts, circuits and country councils in those places where Tartars are concentrated within the Russian Federation;
- carrying out organisational activities, campaigns, propaganda and other information activities for educational and pedagogical purposes, promoting the return of the Arabic script;
- organising lectures, seminars, talks, round-table discussions, mass and collective actions and other events, in accordance with the law and the party’s goals and objectives; ...
- representing its members’ interests before state bodies and public institutions; ...
5.1 The party shall be organised on a territorial basis. The primary party units, namely the district, town, circuit and regional organisations, shall form the party’s base.
5.2 Regional organisations shall be set in accordance with the administrative and territorial division of the Russian Federation and shall draw up their action programmes in accordance with local circumstances and shall elect delegates to the party’s Congress (Kurultay); in accordance with the law, they shall participate in local government structures. The regional organisations shall establish themselves as legal persons in accordance with the procedure prescribed by law. Where this is done, they shall adopt their own Charter, which may not be contrary to the party’s Charter and its Programme, and shall register it in accordance with the law.
...
6.7 The party’s President shall be in charge of the party’s general management between the meetings of the party’s Congress ... he shall speak on the party’s behalf ... and represent the party without power of attorney in any state bodies and public institutions ...”
27. The relevant provisions of the Regional Organisation’s constitutional charter read as follows:
“Charter of the Simbirsk (Ulyanovsk) Regional Organisation of the People’s Democratic Party Vatan ...
1.1 The Simbirsk Regional Organisation of the People’s Democratic Party Vatan is a party political organisation ...
2.5 Membership of the party may be terminated by the Simbirsk Regional Committee... for non-compliance with the party’s Charter and its Programme; this decision is subject to appeal to the party’s higher organs, including the Central Co-ordination Board.
...
4.1 The Simbirsk Regional Organisation of the People’s Democratic Party Vatan has been set up for the protection of citizens of Tartar origin, citizens of other origin and their political, economic, social and cultural rights and freedoms, in order to promote their active participation in the governing of the state and social affairs.
4.2 To achieve its goals the Simbirsk Regional Organisation of the People’s Democratic Party Vatan sets the following objectives:
- participating as prescribed by law in the structures of state legislative and executive bodies, by nominating its candidates to express the political will of its members;
- promoting the creation of ethnic districts, circuits and country councils in those places where Tartars are concentrated within the Russian Federation;
- carrying out organisational activities, campaigns, propaganda and other information activities for educational and pedagogical purposes, promoting the return of the Arabic script;
- organising lectures, seminars, talks, round-table discussions, mass and collective actions and other events, in accordance with the law and the party’s goals and objectives;
- representing its members’ interests before state bodies and public institutions.
...
6.6 During the intervals between the [Regional Organisation’s] conferences the Regional Committee of the People’s Democratic Party Vatan shall be in charge of the [Regional Organisation’s] activities.”
28. The relevant provisions of the Constitution read as follows:
“The creation and activity of public associations shall be prohibited if their aims and actions seek to alter the foundations of the constitutional system by violence, to breach the integrity of the Russian Federation, to undermine the security of the state, to create paramilitary units, or to rouse social, racial, national and religious strife.”
“Every person shall be guaranteed the right to freedom of conscience, freedom of religion, including the right to profess, either alone or in community with others, any or no religion, to freely choose, have and disseminate religious or other convictions and to act according to them.”
“Every person shall have the right to freedom of thought and speech.”
“Propaganda and campaigning to instigate social, racial, national or religious hatred and strife shall not be allowed. The propaganda of social, racial, national, religious or language exclusiveness shall be banned.”
“Every person shall have the right to freedom of association, including the right to establish trade unions to protect his interests. Free activity of public associations shall be guaranteed.”
“Citizens of the Russian Federation shall have the right to meet peacefully, without arms, and to organise discussions, meetings and demonstrations, as well as processions and pickets.”
29. At the material time, the relevant provisions of the Federal Law on Public Associations read as follows:
“The creation and activity of public associations shall be prohibited if their aims and actions seek to alter the foundations of the constitutional system by violence, to breach the integrity of the Russian Federation, to undermine the security of the state, to create paramilitary units, or to rouse social, racial, national and religious strife.”
“An association’s activity may be suspended by a court decision where infringement of the Constitution of the Russian Federation, the constitutions (statutes) of the constituent entities of the Russian Federation, or the laws of the Russian Federation is found.”
“A court’s decision to suspend the activities of a public association for a certain period shall entail the suspension of its right of assembly, its right to hold meetings, rallies, demonstrations and (or) other public actions, to participate in elections and to access funds on its bank accounts other than for payment of expenses incurred in the course of normal activities, payment of labour contracts, damages and fines ...”
30. Article 48 of the Civil Code of 30 November 1994 provides that a legal person is autonomous in exercising its rights and carrying out its obligations, and that it has standing as a party to proceedings before a court.
